


Exhibit 10.24


BAKKEN HUNTER CANADA, INC.






January 29, 2015




WITHOUT PREJUDICE UNTIL ACCEPTED


R. Glenn Dawson
30149 River Ridge Dr.
Calgary, Alberta T3Z3L1


Dear Glenn:


Re:    Severance Agreement


As discussed, this letter agreement (the "Settlement Letter") confirms that
effective January 31, 2015, your employment with Bakken Hunter Canada, Inc.
("BHC"), a wholly-owned subsidiary of Magnum Hunter Resources Corporation
("MHR"), is terminated, and confirms our mutual understanding and agreement with
respect thereto as follows:
1.
Your employment with BHC (and, for the avoidance of doubt, any other affiliate
of BHC, including MHR and its affiliates) (collectively, the "Company") will be
terminated by the Company effective at the close of business on January 31, 2015
(the "Termination Date").



2.
BHC will pay you all accrued and unpaid salary owed to you by BHC, less
applicable statutory withholding deductions, for up to and including the
Termination Date under BHC's payroll system and reimburse you for unreimbursed
business expenses properly incurred by you on behalf of the Company, which
reimbursement shall be subject to and paid in accordance with the Company’s
Travel and Expense Management Policy.



3.
BHC will pay you all unused accrued “paid time off” which is owing to you by BHC
as of the Termination Date as soon as possible under BHC's payroll system after
the Termination Date. You acknowledge and agree that BHC owes you CAD $1,891.03
for unused accrued “paid time off,” less applicable statutory deductions, for up
to and including the Termination Date.



4.
BHC will continue its contributions to your health benefits provider until the
Termination Date at which time such contributions will cease. You are solely
responsible for arranging for continued coverage after this time by contacting
your benefits provider.



5.
MHR offers you an additional CAD $550,000.00 (the "Severance Payment"),
representing approximately 97 weeks of base salary, payable in approximately
equal installments on your BHC regular bi-monthly pay dates by way of salary
continuance for the period from February 1, 2015 to June 15, 2015 (the "Salary
Continuance Period"), subject to the following:



(a)
You must notify MHR prior to your commencement of each and every alternate
employment if you secure alternate employment that commences within the Salary
Continuance Period. For purposes of this agreement, “alternate employment” shall
mean and include any direct or indirect employment, consulting, independent
contractor or other “for hire” relationship or arrangement, or whatever kind or
nature (including a sole proprietorship or other company, partnership or entity
through which you conduct business), other than a consulting arrangement between
you and the Company;



(b)
In the event that you do commence alternate employment during the Salary
Continuance Period, you must notify MHR of all compensation received or earned
by you, directly or indirectly, during the Salary Continuance Period;







--------------------------------------------------------------------------------




(c)
In the event that you do commence alternate employment during the Salary
Continuance Period, for that period of time between the date you commence
alternate employment and the end of the Salary Continuance Period (the
"Remaining Salary Continuance Period"), you will be entitled to the remaining
Severance Payment which would have been paid to you less any other compensation
you earn or receive, directly or indirectly, over the Remaining Salary
Continuance Period, payable by way of salary continuance over the Remaining
Salary Continuance Period;



(d)
The Severance Payment shall be less applicable statutory withholding deductions;



(e)
The Severance Payment is in lieu of all salary, benefits, bonuses, and other
remuneration payable to you upon termination of employment and, without limiting
the generality of the foregoing, is inclusive of all statutory, common law,
and/or contractual notice of termination to which you may be entitled;



(f)
MHR may, to the extent permitted by applicable law, deduct from the Severance
Payment any amounts owed by you or your affiliates to the Company pursuant to
this Settlement Letter, the enclosed Release and Confidentiality Agreement or
any other agreement, arrangement or undertaking between you or your affiliates
and the Company; and



(g)
No portion of the Severance Payment will be paid or payable to you if, prior to
the Termination Date, your employment is terminated by the Company for cause or
by reason of your death or disability or if you voluntarily terminate your
employment with the Company.



6.
Pursuant to the various Stock Option Agreements between you and MHR, as well as
the Restricted Stock Award Agreements between you and MHR (the "Grant
Agreements"), you have received various stock options (the "Options") and
restricted stock awards (the "Restricted Stock"). Any Options and/or Restricted
Stock that you have received are subject to the terms and conditions of the
Grant Agreements and the terms and conditions of the MHR Amended and Restated
Stock Incentive Plan, dated August 12, 2010 (as amended, the "Plan"). As per the
Plan, for the purposes of any Options or Restricted Stock that have been granted
to you by the Grant Agreements, the termination date of your employment shall be
the Termination Date.



7.
You are required to return all Company property or information which belongs to
the Company by the close of business on the Termination Date.



8.
You hereby resign as a director and officer of MHR, and each of its subsidiaries
and affiliates, if applicable, effective as at the Termination Date.



9.
You shall not, at any time, make any false, disparaging, derogatory or
defamatory statements (oral or written) in public or in private regarding the
Company’s business affairs, business prospects, financial condition, directors,
officers, employees or agents, and that of its parent(s), subsidiaries and
affiliates, to any party, including, but not limited to, any media outlet,
industry group, financial institution, or current or former employee,
consultant, or customer of the Company.



10.
During your employment with the Company you had access to certain confidential
and proprietary information of or relating to the Company, the disclosure of
which could be harmful to the interests of the Company. As used herein,
“Confidential Information” means any information of a confidential or
proprietary nature which relates to the Company, including trade secrets,
technical expertise or information, marketing strategies, sales and pricing
policies, financial information, business, marketing or technical plans,
programs, methods, techniques, concepts, formulas, documentation, intellectual
property, software, industrial designs, products, technical studies and data,
strategic studies, engineering information, client and supplier lists, personnel
information, and all documents relating to intellectual property, discoveries,
concepts, ideas, improvements, inventions, patents, activities, technology,
machinery, equipment, developments and know-how, and any other materials or
information related to the business or activities of the Company which has not
been made available generally to the public. Notwithstanding the foregoing,
Confidential Information shall not include any information which is or becomes
public knowledge through no fault of yours. You will keep all Confidential
Information of the Company confidential, and will not disclose it to any person,
or use it for any purpose, and you have taken and will in the future take
appropriate precautions to safeguard the Confidential Information.



11.
The Company owns and controls all Confidential Information and proprietary
information, technology, inventions, know how, work product, improvements or
discoveries, whether or not patentable, including works





--------------------------------------------------------------------------------




of expression and all copyrights on such works (the "Proprietary Information"),
that were developed, created or conceived by you, whether alone or in
conjunction with others, while employed by the Company. You will immediately
return all such Confidential Information and Proprietary Information to the
Company by the Termination Date.


This settlement offer and the Severance Payment are contingent upon you
executing the enclosed Release and Confidentiality Agreement. You acknowledge
that we have encouraged you to have counsel review the Release and
Confidentiality Agreement and the settlement terms contained herein.
If you are in agreement with the foregoing, please sign and return a copy of
this letter agreement and the attached Release and Confidentiality Agreement,
and return them to the writer, upon which this letter agreement and the Release
and Confidentiality Agreement will constitute legally binding agreements between
the parties.


[Remainder of page intentionally left blank.]




--------------------------------------------------------------------------------






Yours truly,


BAKKEN HUNTER CANADA, INC.


/s/ Gary C. Evans


Gary C. Evans
Chief Executive Officer






I accept the terms and conditions of settlement contained in this Settlement
Letter and the attached Release and Confidentiality Agreement. I hereby resign
as a director and officer of MHR and all of its subsidiaries and affiliates
effective as of the Termination Date.


Dated the 29 day of January, 2015.


/s/ R. Glenn Dawson
____________________________________
R. Glenn Dawson






--------------------------------------------------------------------------------






RELEASE AND CONFIDENTIALITY AGREEMENT


1.
RESIGNATION



I, R. GLENN DAWSON, of the City of Calgary, in the Province of Alberta, hereby
resign as an employee, director and officer of MAGNUM HUNTER RESOURCES
CORPORATION, and each of its subsidiaries and affiliates, if applicable,
effective as at the Termination Date (as defined in the settlement letter dated
January 29, 2015 to which this Release and Confidentiality Agreement is attached
(the "Settlement Letter")).
2.
RELEASE



IN CONSIDERATION of the terms of the Settlement Letter and other good and
valuable consideration, paid to me by BAKKEN HUNTER CANADA, INC. and MAGNUM
HUNTER RESOURCES CORPORATION, I, R. GLENN DAWSON, of Calgary, Alberta, do for
myself, and my affiliates, heirs, executors, administrators, trustees,
successors and assigns, (hereinafter collectively referred to as "I"), forever
release, remise and discharge BAKKEN HUNTER CANADA, INC., MAGNUM HUNTER
RESOURCES CORPORATION and WILLISTON HUNTER CANADA, INC., their parent companies,
subsidiaries and affiliates and all associated officers, directors, managers,
employees, agents, insurers, predecessors, successors and assigns (hereinafter
collectively referred to as the "Company"), jointly and severally, from any and
all actions, causes of actions, contracts, (whether express or implied), claims
and demands for damages, loss or injury, suits, debts, sums of money, expenses,
interest, costs and claims of any and every kind and nature whatsoever, at law
or in equity, which against the Company, I ever had, now have, or can hereafter
have by reason of or existing out of any causes whatsoever existing up to and
inclusive of January 31, 2015 (the "Termination Date"), including but without
limiting the generality of the foregoing:
(a)
my employment with the Company;



(b)
my ceasing to be employed with the Company; and



(c)
any and all claims for damages, short term disability, long term disability,
sick leave, salary, wages, termination pay, severance pay, vacation pay, general
holiday pay, commissions, bonuses, interest, expenses, insurance, stock options
or other incentive compensation, or any other benefits arising out of my
employment with or my relationship with, or my termination of employment with,
the Company, INCLUDING WITHOUT LIMITATION ANY AND ALL ACTIONS, CAUSES OF ACTION,
CLAIMS, DEMANDS, DAMAGES, LOSSES, COSTS AND EXPENSES ARISING OUT OF OR RELATED
TO ANY AND ALL RESTRICTED STOCK AWARDS GRANTED TO ME BY THE COMPANY AND ANY
VESTING OF SUCH RESTRICTED STOCK AWARDS; provided, however, that, for the
avoidance of doubt, the foregoing release shall not apply to (i) my right to
exercise those stock options outlined in the Settlement Letter, in accordance
with the terms of such stock options, (ii) my rights under that certain
Indemnification Agreement, dated May 31, 2013, by and between MHR and me, (iii)
my rights, if any, of indemnity under the charter documents of the Company or at
law and (iv) my rights, if any, of indemnity and reimbursement under the Company
directors and officers liability insurance (the “D&O Policies”); provided
further, however, that I acknowledge and agree that the foregoing does not in
any way limit, restrict or prohibit the Company from amending, modifying or
revising any charter document of the Company or amending, modifying, revising or
terminating any of the D&O Policies, in each case in the sole and absolute
discretion of the Company.



3.
NO ADMISSION



I acknowledge that the satisfactory arrangements made between me and the Company
do not constitute any admission of liability by or on behalf of the Company.
4.
EMPLOYMENT STANDARDS



I acknowledge receipt of all wages, overtime pay, vacation pay and general
holiday pay and I further reconfirm that there are no entitlements, overtime pay
or wages due and owing to myself by the Company.




--------------------------------------------------------------------------------




5.
EMPLOYMENT INSURANCE



I confirm and agree that I have not received any Employment Insurance benefits
from Human Resources and Development Canada.
6.
HUMAN RIGHTS



I acknowledge that this Release and Confidentiality Agreement applies to any and
all claims I have or may have pursuant to any applicable human rights
legislation and further acknowledge or promise that I have or will abandon, quit
and withdraw any complaint filed by me.
7.
BENEFITS AND INSURANCE CLAIMS



I acknowledge and agree that all of my employment benefits ceased as at the
Termination Date, I have received all benefit entitlements, including insurance
benefits to date, and have no further claim against the Company for benefits. I
fully accept sole responsibility to replace those benefits that I wish to
continue and to exercise conversion privileges, where applicable, with respect
to benefits. In the event that I become disabled, I covenant not to sue the
Company for insurance or other benefits, or for loss of benefits. I hereby
release the Company from any further obligations or liabilities arising from my
employment benefits.
8.
NON-DISCLOSURE



I agree that I will not divulge or disclose, directly or indirectly, the
contents of this Release and Confidentiality Agreement, or the terms of
settlement relating to my ceasing to be employed by the Company, to any person
including, but without limiting the generality of the foregoing, to employees or
former employees of the Company, except my legal and financial advisors on the
condition that they maintain the confidentiality thereof, or as required by law.
9.
NON-DISPARAGEMENT



I agree that I shall not, at any time, make any false, disparaging, derogatory
or defamatory statements (oral or written) in public or in private regarding the
Company’s business affairs, business prospects, financial condition, directors,
officers, employees or agents, and that of its parent(s), subsidiaries and
affiliates, to any party, including, but not limited to, any media outlet,
industry group, financial institution, or current or former employee,
consultant, or customer of the Company.
10.
CONFIDENTIALITY AND PROPRIETARY RIGHTS



I recognize and acknowledge that during my employment with the Company I had
access to certain confidential and proprietary information of or relating to the
Company, the disclosure of which could be harmful to the interests of the
Company. As used herein, “Confidential Information” means any information of a
confidential or proprietary nature which relates to the Company, including trade
secrets, technical expertise or information, marketing strategies, sales and
pricing policies, financial information, business, marketing or technical plans,
programs, methods, techniques, concepts, formulas, documentation, intellectual
property, software, industrial designs, products, technical studies and data,
strategic studies, engineering information, client and supplier lists, personnel
information, and all documents relating to intellectual property, discoveries,
concepts, ideas, improvements, inventions, patents, activities, technology,
machinery, equipment, developments and know-how, and any other materials or
information related to the business or activities of the Company which has not
been made available generally to the public. Notwithstanding the foregoing,
Confidential Information shall not include any information which is or becomes
public knowledge through no fault of mine. I acknowledge and agree that I will
keep all Confidential Information of the Company confidential, and will not
disclose it to any person, or use it for any purpose, and I have taken and will
in the future take appropriate precautions to safeguard the Confidential
Information.
I acknowledge and agree that the Company owns and controls all Confidential
Information and proprietary information, technology, inventions, know how, work
product, improvements or discoveries, whether or not patentable, including works
of expression and all copyrights on such works (the "Proprietary Information"),
that were developed, created or conceived by me, whether alone or in conjunction
with others, while employed




--------------------------------------------------------------------------------




by the Company. I expressly confirm that I will immediately return all such
Confidential Information and Proprietary Information to the Company.
11.
NON-SOLICITATION



I acknowledge and agree that for a 6 month period following the Termination
Date, I shall not for any reason, either directly or indirectly through any
person, solicit, entice or encourage, or attempt to solicit, entice or
encourage, any employee of the Company to become an employee of any person or
enterprise that competes with the business of the Company.
12.
REASONABLENESS OF RESTRICTIONS



I hereby agree that all restrictions contained in this Release and
Confidentiality Agreement are reasonable, valid and necessary protections of the
Company’s proprietary business interests and hereby waive any and all defences
to the strict enforcement thereof by the Company. If any covenant or provision
of this Release and Confidentiality Agreement is determined to be void or
unenforceable in whole or in part, for any reason, it shall be deemed not to
affect or impair the validity of any other covenant or provision of this Release
and Confidentiality Agreement, which shall remain in full force and effect. The
provisions of this Release and Confidentiality Agreement shall remain in full
force and effect notwithstanding the termination of my employment relationship
with the Company pursuant to the Settlement Letter.
13.
INDEMNITY REGARDING TAX



I acknowledge that I am directly liable for all taxes and employment insurance
on the settlement agreed to herein and all employment income and benefits
received in the course of or in respect of my employment with the Company
(including any stock options or restricted stock awards).  I further agree to
indemnify and save harmless the Company and shall be liable to the Company for
any claims in regards to non-deduction or insufficient deduction of taxes or
employment insurance monies in regards to the settlement agreed to herein or
employment income and benefits received in the course of or in respect of my
employment with the Company (including any stock options or restricted stock
awards).
14.
RETURN OF COMPANY PROPERTY



I agree to immediately return to the Company all Company property in my
possession or control, if I have not done so already. Without limiting my
obligation, Company material includes all keys, access cards, manuals, vehicles,
computers, other communications equipment, product information, price lists,
displays and promotional material.
15.
INJUNCTIVE RELIEF



I understand and agree that in the event that I breach any of my obligations
contained in paragraph 8, 9, 10, 11, 13 or 14 of this Release and
Confidentiality Agreement, that monetary damages will be inadequate to
compensate the Company for the breach. I agree that in the event of a breach, or
threatened breach, by me of paragraph 8, 9, 10, 11, 13 or 14 in this Release and
Confidentiality Agreement, the Company, in addition to and not in limitation of
any other rights, remedies or damages available to it at law or in equity, shall
be entitled to an interim injunction, interlocutory injunction and permanent
injunction, in order to prevent or to restrain any such breach by me, or by any
of my partners, co-ventures, employers, employees, servants, agents,
representatives and any and all persons directly or indirectly acting for, on
behalf of or with me.
16.
UNDERSTANDING



I declare that I have had the opportunity to seek independent legal advice with
respect to the matters addressed in this Release and Confidentiality Agreement
and the terms of settlement which have been agreed to by myself and the Company.
I fully understand this Release and Confidentiality Agreement and the terms of
settlement. I have not been influenced by any representations or statements made
by or on behalf of the Company. I voluntarily accept these terms for the purpose
of making full and final compromise, adjustments and settlement of all claims as
aforesaid.




--------------------------------------------------------------------------------




17.
COMPLETE AGREEMENT



I understand and agree that this Release and Confidentiality Agreement and the
Settlement Letter contain the entire agreement between the Company and me, that
such agreement may not be modified except by mutual written agreement of me and
the Company, and that the terms of this Release and Confidentiality Agreement
are contractual and not a mere recital.


This Release and Confidentiality Agreement is executed in the City of Calgary,
in the Province of Alberta, on this ___ day of January, 2015, but effective as
of the Termination Date.


_____________________________            ____________________________
Witness                         R. GLENN DAWSON




